Name: Council Decision (CFSP) 2017/1339 of 17 July 2017 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision
 Subject Matter: international affairs;  civil law;  Asia and Oceania
 Date Published: 2017-07-18

 18.7.2017 EN Official Journal of the European Union L 185/51 COUNCIL DECISION (CFSP) 2017/1339 of 17 July 2017 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (1), and in particular Article 33 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 May 2016, the Council adopted Decision (CFSP) 2016/849. (2) In accordance with Article 33(1) of Decision (CFSP) 2016/849, the Council shall implement modifications to Annex I thereto on the basis of the determination made by the United Nations Security Council (UNSC) or by the Sanctions Committee. (3) On 5 June 2017, the UNSC Committee established pursuant to United Nations Security Council Resolution 1718 (2006) amended the entries for two entities subject to restrictive measures. (4) On 2 June 2017, the UNSC added 14 persons and four entities to the list of persons and entities subject to restrictive measures. Those persons and entities have accordingly been added to Annex I to Decision (CFSP) 2016/849 by means of Council Implementing Decision (CFSP) 2017/975 (2). Some of those persons and entities should therefore be removed from Annex II to Decision (CFSP) 2016/849 as they are now designated under Annex I. (5) Annexes I and II to Decision (CFSP) 2016/849 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision (CFSP) 2016/849 is hereby amended as set out in Annex I to this Decision. Article 2 Annex II to Decision (CFSP) 2016/849 is hereby amended as set out in Annex II to this Decision. Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 17 July 2017. For the Council The President F. MOGHERINI (1) OJ L 141, 28.5.2016, p. 79. (2) Council Implementing Decision (CFSP) 2017/975 of 8 June 2017 implementing Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea (OJ L 146, 9.6.2017, p. 145). ANNEX I In Annex I to Decision (CFSP) 2016/849 the entries for the persons and entities mentioned below are replaced as follows: A. Persons Name Alias Date of birth Date of UN designation Statement of reasons 2. Ri Je-Son Korean name: ; Chinese name: a.k.a. Ri Che Son 1938 16.7.2009 Minister of Atomic Energy Industry since April 2014. Former Director of the General Bureau of Atomic Energy (GBAE), chief agency directing DPRK's nuclear programme; facilitated several nuclear endeavours including GBAE's management of Yongbyon Nuclear Research Centre and Namchongang Trading Corporation. B. Entities Name Alias location Date of UN designation Other information 4. Namchongang Trading Corporation a) NCG, b) NAMCHONGANG TRADING, c) NAM CHON GANG CORPORATION, d) NOMCHONGANG TRADING CO., e) NAM CHONG GAN TRADING CORPORATION, f) Namhung Trading Corporation, g) Korea Daeryonggang Trading Corporation, h) Korea Tearyonggang Trading Corporation a) Pyongyang, Democratic People's Republic of Korea, b) Sengujadong 11-2/(or Kwangbok-dong), Mangyongdae District, Pyongyang, Democratic People's Republic of Korea 16.7.2009 Namchongang is a DPRK trading company subordinate to the General Bureau of Atomic Energy (GBAE). Namchongang has been involved in the procurement of Japanese origin vacuum pumps that were identified at a DPRK nuclear facility, as well as nuclear-related procurement associated with a German individual. It has further been involved in the purchase of aluminum tubes and other equipment specifically suitable for a uranium enrichment program from the late 1990s. Its representative is a former diplomat who served as DPRK's representative for the IAEA inspection of the Yongbyon nuclear facilities in 2007. Namchongang's proliferation activities are of grave concern given the DPRK's past proliferation activities. Telephone numbers: +850-2-18111, 18222 (ext. 8573). Facsimile number: +850-2-381-4687. 15. Green Pine Associated Corporation a) Cho'ngsong United Trading Company; b) Chongsong Yonhap; c) Ch'o'ngsong Yo'nhap; d) Chosun Chawo'n Kaebal T'uja Hoesa; e) Jindallae; f) Ku'm-haeryong Company LTD; g) Natural Resources Development and Investment Corporation; h) Saeingp'il Company; i) National Resources Development and Investment Corporation; j) Saeng Pil Trading Corporation a) c/o Reconnaissance General Bureau Headquarters, Hyongjesan-Guyok, Pyongyang, Democratic People's Republic of Korea; b) Nungrado, Pyongyang, Democratic People's Republic of Korea; c) Rakrang No 1 Rakrang District Pyongyang Korea, Chilgol-1 dong, Mangyongdae District, Pyongyang, Democratic People's Republic of Korea 2.5.2012 Green Pine Associated Corporation (Green Pine) has taken over many of the activities of the Korea Mining Development Trading Corporation (KOMID). KOMID was designated by the Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. Green Pine is also responsible for approximately half of the arms and related materiel exported by the DPRK. Green Pine has been identified for sanctions for exporting arms or related material from North Korea. Green Pine specializes in the production of maritime military craft and armaments, such as submarines, military boats and missile systems, and has exported torpedoes and technical assistance to Iranian defence-related firms. Telephone number: +850-2-18111 (ext. 8327). Facsimile number: +850-2-3814685 and +850-2-3813372. Email addresses: pac@silibank.com and kndic@co.chesin.com. 46. Strategic Rocket Force of the Korean People's Army Strategic Rocket Force; Strategic Rocket Force Command of KPA; Strategic Force; Strategic Forces Pyongyang, DPRK 2.6.2017 The Strategic Rocket Force of the Korean People's Army is in charge of all DPRK ballistic missile programs and is responsible for SCUD and NODONG launches. ANNEX II In Annex II to Decision (CFSP) 2016/849 the entries for the persons and entities listed below are deleted: I. Persons and entities responsible for the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them. A. Persons 6. PAEK Se-bong 12. PAK To-Chun B Entities 7. Strategic Rocket Forces